Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Non-Provisional Application filed Jul. 26, 2019.
Claims 1-19 are pending in the case. Claims 1, 10 and 19 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beymer et al. (hereinafter Beymer) U.S. Patent Publication No. 2009/0086165 in view of Kumar (hereinafter Kumar) U.S. Patent Publication No. 2016/0170584.
With respect to independent claim 1, Beymer teaches a visual tracking system, comprising: 
an eye-tracking device (see e.g. para [26] – “camera 104 may be processed by the processor 106 to determine motion of the eye 108, particularly movement of the pupil of the eye 108”); and 
a cognitive load detection device disposed in electrical communication with the eye- tracking device, the cognitive load detection device comprising a controller having a memory and a processor (see para [34] [50]), the controller configured to: 
receive eye-movement data from the eye-tracking device, the eye-movement data comprising pupil dilation event data and at least one of saccade event data and fixation event data (see e.g. para [12] [26] [27] [35]-[38]).
Beymer does not expressly show apply a classification function to the eye-movement data to detect a cognitive load associated with the eye-movement data and corresponding to a visual location of a field of view of the user, and output a notification regarding the cognitive load associated with the eye- movement data.  However, Kumar teaches similar feature (see e.g. para [75]-[82] and [87]-[89] – certain display area is classified as “preferred” area and notification is given be rearrange the display to reflect the detected preference).  Both Kumar and Beymer are directed to eye tracking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Kumar and Beymer in front of them to modify the system of Beymer to include the above feature.  The motivation to combine Beymer and Kumar comes from Kumar.  Kumar discloses the motivation to display user preferred content based on eye tracking method so that users can have better experience navigating content (see e.g. [75]-[82] and [87]-[89]).


With respect to dependent claim 2, the modified Beymer teaches when receiving the eye-movement data from the eye-tracking device, the controller is configured to apply a processing function to the eye-movement data to generate processed eye- movement data (see e.g. Kumar [75]-[82] and [87]-[89] – the motivation to combine is discussed above); when applying the classification function to the eye-movement data, the controller is configured to apply the classification function to the processed eye-movement data to detect a cognitive load associated with the processed eye-movement data and corresponding to the visual location of the field of view of the user (see e.g. Kumar [75]-[82] and [87]-[89] – the motivation to combine is discussed above); and when outputting the notification regarding the cognitive load, the controller is configured to output the notification regarding the cognitive load associated with the processed eye- movement data (see e.g. Kumar [75]-[82] and [87]-[89] – the motivation to combine is discussed above).  
Claim 3 is rejected for its dependency from rejected claim 2.  Claim 3 would be allowable if written in independent form. 
Claim 4 is rejected for its dependency from rejected claim 2.  Claim 4 would be allowable if written in independent form. 
Claim 5 is rejected for its dependency from rejected claim 2.  Claim 5 would be allowable if written in independent form. 
With respect to dependent claim 6, the modified Beymer teaches when outputting the notification regarding the cognitive load, the controller is configured to output a user notification to the user, the user notification providing feedback regarding the detected cognitive load (see e.g. Kumar para [75]-[82] and [87]-[89] – the motivation to combine is discussed above.).  
With respect to dependent claim 7, the modified Beymer teaches when outputting the notification regarding the cognitive load, the controller is configured to output a service provider notification to a service provider, the service provider notification identifying the eye-movement data and the detected cognitive load (see e.g. Kumar para [75]-[82] and [87]-[89] – “the selected content may be content interested by a user. The content interested by the user may be selected to be moved to the user's most preferred area. According to an embodiment, the device 100 may move the selected content to the user's most preferred area” The motivation to combine is discussed above.).  
With respect to dependent claim 8, the modified Beymer teaches the controller is configured to: build a training data set comprising a set of eye movement inputs and corresponding set of task condition inputs; and train a classification framework with the training data set to generate the classifier function (see e.g. Kumar para [87]-[89] – the training data set is based on a certain time period data set. Both Kumar and Beymer are directed to eye tracking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Kumar and Beymer in front of them to modify the system of Beymer to include the above feature.  The motivation to combine Beymer and Kumar comes from Kumar.  Kumar discloses the motivation to select preferred area based on usage data from a certain time period so that user’s preference can be predicted (see e.g. [87]-[89])).
With respect to dependent claim 9, the modified Beymer teaches  when receiving the eye-movement data from the eye-tracking device, the controller is configured to receive a stream of eye-movement data in substantially real time from the eye- tracking device; and when applying the classification function to the eye-movement data, the controller is configured to apply the classification function to each data element of the stream of eye- movement data to detect the cognitive load over a time period (see e.g. Kumar para [87]-[89] - Both Kumar and Beymer are directed to eye tracking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Kumar and Beymer in front of them to modify the system of Beymer to include the above feature.  The motivation to combine Beymer and Kumar comes from Kumar.  Kumar discloses the motivation to select preferred area based on usage data from a certain time period so that user’s preference can be predicted.)
With respect to independent claim 10, the modified Beymer teaches in a cognitive load detection device, a method for detecting cognitive load, comprising: receiving eye-movement data from an eye-tracking device, the eye-movement data comprising pupil dilation event data and at least one of saccade event data and fixation event data (see e.g. para [12] [26] [27] [35]-[38]); applying a classification function to the eye-movement data to detect a cognitive load associated with the eye-movement data and corresponding to a visual location of a field of view of the user; and outputting a notification regarding the cognitive load associated with the eye-movement data (see e.g. Kuma [75]-[82] and [87]-[89] - Both Kumar and Beymer are directed to eye tracking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Kumar and Beymer in front of them to modify the system of Beymer to include the above feature.  The motivation to combine Beymer and Kumar comes from Kumar.  Kumar discloses the motivation to display user preferred content based on eye tracking method so that users can have better experience navigating content).  
Claim 11 is rejected for the similar reasons discussed above with respect to claim 2.
Claim 12 is rejected for its dependency from rejected claim 11.  Claim 12 would be allowable if written in independent form. 
Claim 13 is rejected for its dependency from rejected claim 11.  Claim 13 would be allowable if written in independent form. 
Claim 14 is rejected for its dependency from rejected claim 11.  Claim 14 would be allowable if written in independent form. 
With respect to dependent claim 15, the modified Beymer teaches outputting the notification regarding the cognitive load comprises outputting a user notification to the user, the user notification providing feedback regarding the detected the cognitive load (see e.g. Kumar para [75]-[82] and [87]-[89] – the motivation to combine is discussed above.).
With respect to dependent claim 16, the modified Beymer teaches outputting the notification regarding the cognitive load comprises outputting a service provider notification to a service provider, the service provider notification identifying the eye-movement data and the detected cognitive load (see e.g. Kumar para [75]-[82] and [87]-[89] – “the selected content may be content interested by a user. The content interested by the user may be selected to be moved to the user's most preferred area. According to an embodiment, the device 100 may move the selected content to the user's most preferred area” The motivation to combine is discussed above.).  
With respect to dependent claim 17, the modified Beymer teaches building a training data set comprising a set of eye movement inputs and corresponding set of task condition inputs; and training a classification framework with the training data set to generate the classifier function (see e.g. Kumar para [87]-[89] – the training data set is based on a certain time period data set. Both Kumar and Beymer are directed to eye tracking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Kumar and Beymer in front of them to modify the system of Beymer to include the above feature.  The motivation to combine Beymer and Kumar comes from Kumar.  Kumar discloses the motivation to select preferred area based on usage data from a certain time period so that user’s preference can be predicted).  
With respect to dependent claim 18, the modified Beymer teaches  receiving the eye-movement data from the eye-tracking device comprises receiving a stream of eye-movement data in substantially real time from the eye-tracking device; and applying the classification function to the eye-movement data comprises applying the classification function to each data element of the stream of eye-movement data to detect the cognitive load over a time period (see e.g. Kumar para [87]-[89] - Both Kumar and Beymer are directed to eye tracking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Kumar and Beymer in front of them to modify the system of Beymer to include the above feature.  The motivation to combine Beymer and Kumar comes from Kumar.  Kumar discloses the motivation to select preferred area based on usage data from a certain time period so that user’s preference can be predicted.).  
With respect to independent claim 19, the modified Beymer teaches a computer program product having a non-transitory computer-readable medium including computer program logic encoded thereon that, when performed on a controller of a cognitive load detection device causes the cognitive load detection device to: receive eye-movement data from an eye-tracking device, the eye-movement data comprising pupil dilation event data and at least one of saccade event data and fixation event data (see e.g. para [12] [26] [27] [35]-[38]); apply a classification function to the eye-movement data to detect a cognitive load associated with the eye-movement data and corresponding to a visual location of a field of view of the user; and output a notification regarding the cognitive load associated with the eye-movement data (see e.g. Kuma [75]-[82] and [87]-[89] - Both Kumar and Beymer are directed to eye tracking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Kumar and Beymer in front of them to modify the system of Beymer to include the above feature.  The motivation to combine Beymer and Kumar comes from Kumar.  Kumar discloses the motivation to display user preferred content based on eye tracking method so that users can have better experience navigating content).



It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179